                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DANA SEBASTIAN, #731727,                       )
                       Plaintiff,              )
                                               )      No. 1:18-cv-95
-v-                                            )
                                               )      Honorable Paul L. Maloney
DAVID LEACH,                                   )
                          Defendant.           )
                                               )

                                    JUDGMENT

      The Court has resolved all pending claims and dismissed them without prejudice. As

required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: January 25, 2019                             /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
